Citation Nr: 0608467	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
May 8, 2003 and 60 percent thereafter for the service-
connected postoperative L5-S1 herniated disc residuals with 
radiculopathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  

In January 2005, the Board remanded the veteran's claim for 
further development of the record.  

In a rating decision is September 2005, the RO assigned an 
increased rating of 60 percent for the service-connected low 
back disability, beginning on May 8, 2003.  



FINDINGS OF FACT

1.  For the period beginning on December 10, 2001, the 
service-connected postoperative L5-S1 herniated disc 
residuals with radiculopathy is shown to have been productive 
of a disability picture that more nearly approximated that of 
pronounced intervertebral disc syndrome.  

2.  The service-connected postoperative L5-S1 herniated disc 
residuals with radiculopathy is not shown to have been 
manifested by more than .  




CONCLUSIONS OF LAW

1.  For the period from December 10, 2001, the criteria for 
the assignment of a rating of 60 percent for the service-
connected postoperative L5-S1 herniated disc residuals with 
radiculopathy, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5293 (2002); 
and Diagnostic Code 5243 (2005).  

2.  The criteria for the assignment of rating higher than 60 
percent for the service-connected postoperative L5-S1 
herniated disc residuals with radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5293 (2002); and Diagnostic Code 
5243 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in September 2002 and January 2005, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the March 2003 and September 2005 statements of the case, 
the RO provided the regulations for an increased rating for 
the claim, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in May 2005.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

In a November 1984 decision, the RO granted service 
connection for postoperative residuals of a herniated disc, 
L5-S1, with radiculopathy, and assigned a 20 evaluation, 
effective on August 30, 1984.  

In a December 1986 decision, the RO decreased the evaluation 
to 10 percent, effective on March 1, 1987.  This reduction 
was based on the results of the November 1986 VA examination.  

In a January 1995 decision, the 10 percent evaluation was 
continued.  In an August 1999 decision, the RO increased the 
evaluation to 20 percent, effective on February 25, 1999.  

On December 10, 2001, the veteran submitted a claim for an 
increased rating for the service-connected low back 
disability.  

An October 2001 VA treatment record indicates that the 
veteran reported increased pain that occasionally radiated 
into his left testicle.  On examination, the lumbar region 
had full range of motion.  Deep tendon reflexes were 3+ in 
the left knee and ankle.  

An October 2001 VA MRI shows that the veteran was status post 
L5 laminectomy without any significant neural impact at any 
level.  A possible 4-millimeter disc fragment was seen in the 
anterior epidural space.  

The April 2002 QTC examination indicates that the veteran's 
symptoms would increase in cold temperatures.  The veteran 
reported ongoing difficulty in sitting and standing and 
sudden pain on flexion and bending.  

On examination, the veteran appeared to have physical 
discomfort.  His lumbar spine revealed a linear, clean, non-
tender and non-adherent surgical scar in the lower lumbar 
level.  There was no localized tenderness in the lumbar 
spine.  

There was a mild degree of bilateral, mostly left-sided, 
lower lumbar paravertebral spasm.  His straight-leg raising 
test and Lasegue's sign were negative, bilaterally.  Forward 
flexion was to 70 degrees; extension was to 35 degrees; right 
and left lateral flexion was to 40 degrees; and right and 
left rotation was to 40 degrees.  There was pain at the 
extreme ranges of motion.  

There was no associated weakness, fatigue, lack of endurance 
or incoordination.  Sensory function was intact in both upper 
and lower extremities.  Overall motor strength was 5/5 in 
both upper and lower extremities.  Deep tendon reflexes were 
symmetrical.  The X-ray studies showed no significant bony 
abnormality.  

The diagnosis was that of status post L5 laminectomy with 
residual scar and intervertebral disc syndrome, L5-S1.  It 
was noted that the objective findings on physical examination 
were consistent with the established diagnosis.  The examiner 
noted that the veteran was limited in heavy lifting and 
carrying, frequent bending, stopping, and crouching.  

In an October 2002 statement, the veteran indicated that, for 
the past few years, he had to rely on his pain medications 
more.  He noted having numbness on and off.  

A November 2002 VA outpatient note indicates that the veteran 
reported having chronic low back pain that radiated into his 
left testicle.  

On examination, straight leg rasing was negative bilaterally.  
Deep tendon reflexes were 3+ in the left knee and ankle.  The 
impression was that of chronic radiating low back pain for 20 
years, gradually progressive and requiring opioid therapy.   

A December 2002 VA treatment record indicates that nerve 
conduction tests and electromyography were performed.  It was 
noted that the data suggested the presence of bilateral, 
chronic L5 radiculopathy, worse on the left.  

On the April 2003 VA form 9, the veteran stated that he had 
numbness and a tingling feeling in his feet.  

An April 2003 VA MRI study indicated that the vertebral 
bodies demonstrated normal height, signal intensity, and 
alignment.  No significant abnormalities were seen involving 
the spinal canal or the disc spaces at L1-L2 or L2-L3 levels.  
There was minor annular bulge seen at the L3-L4 level without 
encroachment on the canal.  

At the L4-L5 level, there was shallow central protrusion of 
the disc with mild effacement of the epidural space.  At the 
L5-S1 level, there was slight deformity of the left lamina.  
There was minor ligamental hypertrophy and annular bulge.  
Spinal canal was patent.  

A May 2003 VA treatment record indicates that the veteran had 
continued back pain and numbness in his legs.  

On examination, there was full range of motion with no 
tenderness to palpation.  Prior MRI studies were reviewed.  
The assessment was that of L4-L5 and L5-S1 herniated disks.  

The VA outpatient medical records from 2003 and 2004 show 
that the veteran sought treatment for his back disability.  

A January 2004 VA X-ray showed mild narrowing at L4-L5.  
Localized early arthritic change was noted at L3-L4.  The 
pedicles and processes appeared intact.  There was a normal 
lordotic curve.  There was mild anterior compression 
deformity of the body of L1.  

A February 2004 MRI of the thoracic spine showed normal 
height, signal intensity, and alignment of the vertebral 
bodies.  At T6-7 there was right paracentral disc osteophyte 
complex just abutting the ventral aspect of the cord and 
minimally effacing the epidural space.  

The May 2005 VA examination indicates that the veteran 
reported a feeling of pressure on his low back, and numbness 
and tingling in his left lower extremities.  

On examination, the veteran had symmetric gait, and a rigidly 
flexed lumbar spine.  Forward flexion was to 30 degrees, and 
the lumbar spine did not move at all.  There was extension to 
20 degrees, with a rigid lumbar spine.  There was pain on 
motion.  

There was severe paramuscular spasm, slightly more on the 
left than the right.  All of the spastic muscles were 
slightly tender to deep palpation. Laterally to the left at 
about the level of the S-1 joint, there was some tenderness 
to deep palpation without radiation.  

The veteran could tilt to the left and to the right to 15 
degrees out of 30 degrees, with no motion in his lumbar spine 
and with greatly increased discomfort.  There was right and 
left rotation only 5 degrees out of 45 degrees, with greatly 
increased discomfort.  

Straight leg raising bilaterally was positive with low back 
pain at 30 degrees.  Lasegue's test was positive on the left 
and equivocal on the right.  With repeated tests, there was 
some increased in discomfort in all motion tests.  

A neurologic examination showed deep tendon reflexes 3+ at 
the knees, 2+ at the right ankle, and equivocal at the left 
ankle.  Plantar reflexes were down-going.  Motor strength was 
decreased in the left lower extremity in the extensor 
hallucis longus, the tibialis anterior, and the gastrosoleus.  

Motor strength was intact and 5/5 in all of the muscle groups 
in the right lower extremity.  Sensory was decreased to pin 
prick in the left lower extremity.  Sensory was intact in the 
right lower extremity.  

The assessment was that of herniated nucleus pulposus, status 
post removal with chronic, persistent low back pain and left 
sciatica.  The examiner noted that the veteran's back 
disability somewhat impaired his ability to perform both the 
daily activities of work and activities of daily living.  The 
examiner stated that the disability had not appeared to 
improve over time.  

In a September 2005 decision, the RO increased the evaluation 
of post-operative L5-S1 herniated disc residuals with 
radiculopathy was increased to 60 percent, effective May 8, 
2003.  





Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, revised rating 
schedules for the disabilities of the spine became effective 
on September 23, 2002 and September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in regulations in the September 2005 Statement of 
the Case and the March 2003 Statement of the Case.  

In this case, the veteran's spine disability has been 
evaluated by the RO under 38 C.F.R. § 4.71, Diagnostic Codes 
5293 and 5243 (2002 and 2005).  

Under the criteria for Diagnostic Code 5293, in effect prior 
to September 23, 2002, intervertebral disc syndrome warrants 
a 20 percent evaluation if it is moderate with recurring 
attacks.  

A 40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  

A 60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A 60 percent evaluation is the highest rating 
available under this diagnostic code.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

The maximum available evaluation of 60 percent is warranted 
when there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Intervertebral disc sydrome is to be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (which is identical 
to the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.   

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is to 140 degrees.  Note (3) provides that in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The new criteria also include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the cervical spine and thoracolumbar spine: 0 to 90 
degrees in flexion, 0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral flexion, and 0 to 30 
degrees in left and right rotation. 

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.


Analysis

Currently, the veteran is evaluated as 20 percent disabled 
for post-operative L5-S1 herniated disc residuals with 
radiculopathy, effective February 25, 1999, through May 7, 
2003; and 60 percent disabled for post-operative L5-S1 
herniated disc residuals with radiculopathy, effective on May 
8, 2003, under Diagnostic Code 5243.  

The Board will evaluate the veteran's back disability under 
the old and interim Diagnostic Code 5293 and the new 
Diagnostic Code 5243, following the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

With regard to a higher rating under the old Diagnostic Code 
5293, the evidence shows that, as of December 10, 2001, the 
service-connected low back disability is shown to have 
manifested by a disability picture that more nearly 
approximated that of pronounced impairment.  

The December 2002 nerve conduction tests showed the presence 
of bilateral, chronic L5 radiculopathy, worse on the left.  

The Board finds that, based on the VA treatment record and 
the veteran's assertions of increased disability, that a 60 
percent evaluation is warranted under the old Diagnostic Code 
5293, for the period beginning on December 10, 2001.  

The Board notes that Note (2) of the interim criteria of 
Diagnostic Code 5293 (effective September 23, 2002) provides 
that neurological disabilities are to be rated separately 
using evaluation criteria for the most appropriate 
neurological Diagnostic Code.  

Additionally, the Board notes that if a veteran has separate 
and distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225 (1993).  

However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2005).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

The veteran's back disability is rated under the old 
Diagnostic Code 5293 that provides compensation for both 
intervertebral disc syndrome and neurological symptoms.  
Therefore, the veteran's neurologic symptoms cannot be rated 
under a separate diagnostic code.  See Esteban, 6 Vet. App. 
259.  

With respect to an increased evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Code 5242), the Board notes that the next highest 
rating possible is a 100 percent evaluation, which is 
warranted for unfavorable ankylosis of the entire spine.  

Note (5) of General Rating Formula for Disease and Injuries 
of the Spine indicates that unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one of 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine.  

In this case, there is no medical evidence that demonstrates 
that the veteran's entire spine is in a position of 
unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 60 
percent under Diagnostic Code 5243, beginning on September 
26, 2003 (effective date of the new rating criteria), 
following the criteria set forth in the General Rating 
Formula for Disease and Injuries of the Spine.  



ORDER

An increased rating of 60 percent, but not higher for the 
service-connected post-operative L5-S1 herniated disc 
residuals with radiculopathy, for the period beginning on 
December 10, 2001, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


